                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

HAROLD BLACH,                               *

       Plaintiff,                           *

vs.                                         *
                                                       CASE NO. 4:15-MC-5 (CDL)
SAL DIAZ-VERSON,                            *

       Defendant.                           *


                                      O R D E R

       Harold Blach held a judgment for $158,343.40 against Sal

Diaz-Verson.      He registered the judgment in this Court.                      Diaz-

Verson’s former employer, AFLAC Inc., makes bimonthly payments

to    Diaz-Verson,    twenty-five          percent    of    which   is    subject   to

garnishment.      Blach filed a series of applications for writs of

garnishment,      with      the     most    recent    two     filed      after   Aflac

deposited into the Court’s registry sufficient funds to cover

most of the outstanding balance of Blach’s judgment but before

the Court ordered disbursement of those funds.                      See Application

for Writ of Garnishment (Apr. 16, 2019), ECF No. 448 (asserting

that   the   outstanding          principal      balance    was   $38,524.62,     with

$1,241.71 of the garnished funds received to date applied to

costs); Application for Writ of Garnishment (May 16, 2019), ECF

No. 457 (same).          The Court has since disbursed $37,058.02 to

Blach.       In      all,     Blach        has     received       disbursements     of
approximately $151,000.00 from this Court, plus disbursements of

approximately $9,200.00 from other courts.

     The Court holds $27,377.32 in its registry pursuant to the

writs of garnishment that were issued on April 18, 2019 (ECF No.

449) and May 29, 2019 (ECF No. 460).              Based on Blach’s past

representations, the remaining principal balance of his judgment

is less than $250.00.1      Diaz-Verson filed a motion to restore the

excess funds to him.        Blach did not oppose the motion, and he

has not filed a motion for disbursement of the remaining balance

of his judgment.     There is no third-party claim to the garnished

funds.     Therefore, Diaz-Verson’s motion to restore excess funds

(ECF No. 466) is granted.           The Clerk shall disburse to Diaz-

Verson the entire amount held in the registry, including any

interest    that   has   accrued,   unless    Blach   files   a   motion   for

disbursement within fourteen days demonstrating that some of the

garnished funds should be disbursed to him.

     IT IS SO ORDERED, this 20th day of August, 2019.

                                          s/Clay D. Land
                                          CLAY D. LAND
                                          CHIEF U.S. DISTRICT COURT JUDGE
                                          MIDDLE DISTRICT OF GEORGIA



1 Blach asserted that he is entitled to recover costs of $1,241.71.
The Court ordered that if Blach wished to receive the costs, “he
should provide the Court with authority for his assertion that the
costs he seeks are recoverable under the law, and he should provide an
affidavit along with documentation of those costs.    Order 7 (May 21,
2019), ECF No. 458.      Blach has not provided the Court with any
authority or an affidavit with documentation of the costs.


                                      2
